                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
MEGAN MILO,                                       *
                                                  *
                      Plaintiff,                  *
                                                  *
v.                                                *           Civil Case No.: SAG-18-3145
                                                  *
CYBERCORE TECHNOLOGIES,                           *
LLC, et al.,                                      *
                                                  *
                      Defendants.                 *
                                                  *
*      *       *       *       *      *       *       *       *      *       *       *       *

                                   MEMORANDUM OPINION

       Plaintiff Megan Milo (“Milo”) filed an Amended Complaint against Defendants Cybercore

Technologies, LLC (“CyberCore”) and Northrop Grumman Corporation (“NGC”) (collectively,

“Defendants”), alleging violations of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. 2000e, et seq. (“Title VII”). ECF 47. Milo, a transgender woman, alleges that Defendants

subjected her to a hostile work environment (Count One), terminated her employment because of

her sex, gender identity, and gender expression (Count Two), and harassed and terminated her to

retaliate for her internal complaints about discrimination (Count Three).1

       On September 17, 2019, United States District Judge Richard D. Bennett issued a

Memorandum Opinion and Order which, in relevant part, dismissed certain counts of Milo’s

original Complaint without prejudice. ECF 41. Subsequently, on October 11, 2019, Milo filed

her Amended Complaint. ECF 47. CyberCore and NGC each have filed Motions to Dismiss the



1
 The captions of each of the three counts list Title VII the sole statutory basis for the claims. ECF
47. This Court presumes that the Amended Complaint’s sole reference to Title I of the Civil Rights
Act of 1991, 42 U.S.C. § 1981(a), refers only to that statute’s expansion of the remedies available
to a plaintiff in a Title VII action. See ECF 47 ¶ 1.
Amended Complaint, ECF 48 (“CyberCore’s Motion”), 49 (“NGC’s Motion”). This Court has

reviewed those Motions, Milo’s Oppositions, ECF 52, 53, and Defendants’ Replies, ECF 56, 57.

No hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below,

Defendants’ Motions will be granted in part and denied in part.

I.     FACTUAL BACKGROUND2

       On or about December 2, 2012, upon approval by NGC, CyberCore hired Milo to be a

Senior Software Engineer in a facility in Annapolis Junction, Maryland. ECF 47 ¶¶ 29-30, 33(3)3.

Milo’s workplace housed employees of NGC, employees of other subcontractors of NGC, and

employees of federal agencies. Id. at ¶ 33. Milo was the only CyberCore employee in the office.

Id. at ¶ 33(3). Her managers were NGC employees.4 Id. at ¶ 33(4).

       In February, 2013, Milo received a promotion to Task Lead. Id. at ¶ 31. Milo began living

full-time as a female shortly thereafter, on or about March 28, 2013. Id. at ¶ 32. Prior to Milo’s

gender transition, managers from Defendants and the federal government held a meeting, where

they explained to the employees on Milo’s floor that she “would be transitioning to the female sex,

that she would use ‘she’ and ‘her’ pronouns, and that she should be treated with dignity and



2
  The facts are derived from Milo’s Amended Complaint, ECF 47, and are accepted as true for
purposes of these Motions. See Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th
Cir. 2017) (internal citations omitted). All reasonable inferences to be drawn therefrom are drawn
in Milo’s favor.
3
 The Amended Complaint contains error in the paragraph numbering, leading to the insertion of
paragraphs numbered “3” and “4” between paragraphs 33 and 34. Those paragraphs will be
designated herein as “33(3)” and “33(4).”
4
  The Amended Complaint contains inconsistent allegations regarding the office’s supervisory
structure. Although it alleges that “Ms. Milo’s managers were employees of Northrup,” Id. ¶33(4),
it later describes actions taken by “Ray Wise, a federal government manager with supervisory
power over Ms. Milo,” id. ¶ 46a, and notes that Wise was “the Office Manager, who worked with
the Department of Defense as the government program manager, who had managerial power over”
Milo and other office employees. Id. ¶ 46g.
                                                2
respect.” Id. at ¶ 43. Milo contends that, despite the meeting, her co-workers did not treat her

appropriately. Id. at ¶¶ 44-45. Specifically, she alleges the following acts:

       •   “When she had first discussed transition with Ray Wise, a federal government manager
           with supervisory power over Ms. Milo, he asked if she would be wearing dresses when
           she transitioned to living as a female… He indicated dismay at her affirmative
           indication of choice of gendered attire, based on his bias against someone whom he
           considered to be male wearing attire that he considered to be female.” Id. at ¶¶ 46a-b.

       •   “Wise and other male managers and co-workers began to misgender Ms. Milo in order
           to diminish her gender and gender expression.” Id. at ¶ 46c.

       •   “This effort to diminish her gender and gender expression was confirmed for her when,
           at a meeting, she was told by a male co-worker who worked with and at the direction
           of Northrop that she wore her heels ‘too high.’” Id. at ¶ 46d.

       •   In April, 2013, “Ms. Anderson, a CyberCore manager, told [Milo] that her skirt was
           too short and was ‘bothering people.’” When Milo pointed out another female
           employee with a shorter skirt, Anderson responded, “Well that doesn’t matter. She
           doesn’t work for me, you do.” Id. at ¶ 46e.

       •   In March, 2013, Theresa Olson, “who worked with and at the direction of Northrop,”
           told Milo that “she hated transgender people” because her ex-husband was transgender.
           Milo reported this incident to Anderson in or around June, 2013, but Anderson took no
           action. Id. at ¶¶ 46f, 60.

       •   In June, 2013, Milo and a male co-worker who worked “with and at the direction of
           Northrop,” Rob Nelson, engaged in a loud and contentious disagreement “about a work
           matter.” After the incident, Wise corrected Milo for her loud argument with Nelson,
           but Nelson was not disciplined. Id. at ¶ 46g.

       •   A manager, Tom Morehead, “who worked with and at the direction of Northrop,”
           witnessed misgendering by Alex Davis, “who worked with and at the direction of
           Northrop,” and Anderson. In September, 2013, Morehead told Milo that “she needed
           to ‘lay low’ because he knew that she was being targeted, and that if she were to
           complain, she would be in worse trouble.” Id. at ¶ 46h.

       •   Davis then brought a complaint against Milo “to his HR,” complaining that he was
           “’walking on eggshells’ around her because she asked to be called by her proper female
           name and female pronouns.”5 Id. at ¶ 46i.

5
  The Amended Complaint does not identify Davis’s employer or HR department. This Court
infers that the repeated reference to individuals working “with and at the direction of Northrop”
indicates employees of NGC’s various subcontractors, and further understands that Davis brought
his complaint to the HR department of the entity employing him.
                                                  3
       •   On or about October 15, 2013, Anderson, NGC’s Human Resources manager, Jeremy
           Knapp, and the federal government program manager placed Milo on a 30-day
           probationary period “based on Mr. Davis’[sic] complaint.” Id. at ¶ 46j.

       •   During that meeting, when Milo explained that Davis’s conduct had been
           discriminatory, and asked that the misgendering and other poor treatment stop, Knapp
           responded, “What you think really doesn’t matter.” Id. at ¶ 46k.

       •   During the probationary period, Milo was subject to a Performance Improvement Plan
           (“PIP”) issued by CyberCore and NGC, which indicated “interaction with coworkers
           is causing Megan to perform at a subpar level.” The PIP instructed Milo that, during
           probation, she should refrain from complaining in public forums, should treat all
           customers and coworkers with respect. The PIP further indicated, “Northrop Grumman
           management recognizes that there are extenuating circumstances, but Megan must
           extend the same understanding and latitude to her coworkers that she expects for
           herself. The team is walking on eggshells in fear of creating a perceived slight or
           offense. Id. at ¶ 46l.

In addition to those specific allegations, the Amended Complaint contains a series of general

allegations, defined as allegations which do not identify the speaker, or the approximate date, or

the statement made:

       •   Davis “was intentionally discourteous to Ms. Milo, in refusing to use her correct name,
           title, and pronouns, and in making derogatory comments about her sex.” Id. at ¶ 49.

       •   Milo “had to be concerned every day that she was on the job and every morning when
           she got dressed whether someone would criticize her dress, despite the fact that other
           women were wearing the same thing.” Id. at ¶ 55.

       •   Anderson “scrutinized Ms. Milo’s attire every day.” Id. at ¶ 57.

       •   Milo “notified Ms. Anderson on many occasions of the constant harassment she was
           experiencing on the job from people in the employ of Northrop and others onsite.” Id.
           at ¶ 61. Despite CyberCore’s representation that it would ensure she had a positive
           workplace environment, it took no actions to protect her “from hostility based on her
           gender by other workers and managers in the workspace.” Id. at ¶ 62-63.

       •   Milo “was subjected to negative events relating to her gender every day, and noted
           some of the more memorable events in her diary on over 35 dates during April through
           December 2013, as well as dates in 2014.” Id. at ¶ 70. The events included “daily
           misgendering – being called the wrong name or pronouns, people referring to her
           gender in a negative way on a daily basis, references to sex stereotypes on a daily basis,
           and efforts by her to avoid harassment on a daily basis.” Id. ¶ 68.

                                                 4
During the term of her thirty day PIP, Milo ceased her complaints about discriminatory treatment.

Id. at ¶ 71. After the thirty day period, sometime in late November, 2013, Anderson confirmed

that she had spoken to NGC, and that Milo’s probation had ended. Id. at ¶ 72.

         In February, 2014, Milo “spoke to Mr. Davis again about the misgendering.” Id. at ¶ 73.

Shortly thereafter, “upon information and belief,” NGC requested Milo’s termination. Id. at ¶¶ 74-

75. On February 28, 2014, Anderson met with Milo and terminated her. Id. at ¶ 76. Anderson told

Milo that she could “take a layoff” or “be fired because of her ‘bad attitude.’” Id. at ¶ 77. Anderson

recommended the layoff, because termination could affect Milo’s future ability to work in the

intelligence community. Id. at ¶¶ 79-80. Anderson handed Milo a letter from CyberCore indicating

that she was being laid off. Id. at ¶ 81. No other employees were laid off at the time. Id. at ¶ 82.

Milo requested to be informed of other CyberCore job openings, but CyberCore told her that they

had no openings, and never informed her of further openings. Id. at ¶ 95. A person outside of

Milo’s protected category was hired to replace her. Id. at ¶ 100.

   II.      LEGAL STANDARD

         Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. See In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393,

408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

         Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short


                                                  5
and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . .”); see also Willner v. Dimon, 849 F.3d

93, 112 (4th Cir. 2017). However, a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Further, federal pleading rules “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per

curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440



                                                  6
(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, a court is not required

to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).

III.   ANALYSIS

       Initially, Milo predicates her claims on discrimination on the basis of sex, in violation of

Title VII. As Judge Bennett noted in his September, 2019 opinion, ECF 41 at 11, and as the parties

acknowledge, the question of whether Title VII prohibits discrimination on the basis of sexual

orientation or gender identity is currently pending before the Supreme Court. On October 8, 2019,

the Supreme Court heard oral argument in R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, 139

S. Ct. 1599 (Apr. 22, 2019) (granting cert as to the question, “Whether Title VII prohibits

discrimination against transgender people based on (1) their status as transgender or (2) sex

stereotyping under Price Waterhouse v. Hopkins, 490 U.S. 228 (1989)?”). To date, no party has

sought a formal stay of this case pending the Supreme Court’s ruling. Accordingly, this Court will

proceed as to the remaining elements of Milo’s claims, while recognizing that the Supreme Court’s

ruling might impact the ultimate viability of her case.




                                                 7
       A. Count I – Hostile Work Environment

       In Count One, Milo alleges that the Defendants violated Title VII by subjecting her to a

hostile work environment, which exists where “the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

the victim’s employment and create an abusive working environment.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993) (internal quotation marks omitted). To establish a Title VII claim for a

hostile work environment, “a plaintiff must show that there is (1) unwelcome conduct; (2) that is

based on the plaintiff's [sex]; (3) which is sufficiently severe or pervasive to alter the plaintiff's

conditions of employment and to create an abusive work environment; and (4) which is imputable

to the employer.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264 (4th Cir. 2015) (quoting

Okoli v. City of Balt., 648 F.3d 216, 220 (4th Cir. 2011) (alteration and internal quotation marks

omitted)). “If the harasser is a supervisor, then the employer may be either strictly or vicariously

liable,” depending on whether the harassment culminates in a tangible employment action.

Strothers v. City of Laurel, Maryland, 895 F.3d 317, 333 (4th Cir. 2018). In contrast, harassment

by a co-worker or a third-party, resulting in a hostile work environment, can be imputed to an

employer only “if the employer knew or should have known of the harassment and failed ‘to take

prompt remedial action reasonably calculated to end the harassment.’” Freeman v. Dal-Tile Corp.,

750 F.3d 413, 422-23 (4th Cir. 2014) (quoting Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d

1126, 1131 (4th Cir.1995)) (internal quotations omitted).

       Assuming, without deciding, that both Cybercore and NGC qualify as Milo’s employers,

Plaintiff has failed to plead facts demonstrating sufficiently severe and pervasive work conditions

imputable to each Defendant. The Amended Complaint, like the original Complaint, names only

one employee of each Defendant company: Anderson for CyberCore and Knapp for NGC. See



                                                  8
ECF 47. Of those individuals, only Anderson is identified as Milo’s supervisor.6 Id. at ¶ 46e, 46j.

Milo makes only one specific allegation of harassing conduct by Anderson: her comment about

Milo’s short skirt. ECF 47 at ¶ 46e. Milo’s other generic allegations, such as her assertion that

Anderson scrutinized her attire every day, ECF 47 at ¶ 57, are not sufficiently specific to form a

factual predicate for a claim of hostile work environment. See Carter v. Ball, 33 F.3d 450, 461-

62 (4th Cir. 1994) (finding testimony that a supervisor generally reprimanded the plaintiff publicly

but his co-workers in private was too general to “suffice to establish an actionable claim” of

harassment creating a hostile environment); see also Dangerfield v. Johns Hopkins Bayview Med.

Ctr., Inc., Civil No. JKB -19-155, 2019 WL 6130947, at *3 (D. Md. Nov. 19, 2019) (stating, with

respect to general allegations of consistent “condescending and abusive language and behavior,”

“[w]ithout details about the nature of the remarks and behavior at issue, it is impossible for the

Court to determine whether the behavior she complains of would be seen as objectively hostile by

a ‘reasonable person’”); Lenoir v. Roll Coater, Inc., 841 F. Supp. 1457, 1462 (N.D. Ind. 1992)

(finding plaintiff's allegations of being reprimanded more severely than co-workers, without

reference to exact dates, to be insufficient to support a harassment claim), aff'd, 13 F.3d 1130 (7th

Cir. 1994). Milo does not allege what Anderson’s alleged “scrutiny” of her workplace attire

entailed, nor does she link the comments to her gender identity or sex.

       Essentially, then, Milo alleges a single affirmative act by Anderson, telling Milo that her

skirt was too short for the workplace. As Judge Bennett found, that single comment is insufficient

to constitute a hostile work environment. See ECF 41 at 13 (“Further, with regard to Cybercore



6
 Although Milo alleges generally that her supervisors were NGC employees, ECF 47 at ¶ 33(4),
she does not name them and does not identify their state of knowledge regarding any harassing
behavior. Instead, as noted above, Milo identifies Ray Wise, an employee of the Department of
Defense, as the Office Manager. Id. at ¶ 46(g). She does not allege that Knapp, the only NGC
employee identified in the Amended Complaint, functioned as her supervisor.
                                                 9
specifically, it appears that only one alleged action can be attributed to CyberCore – her supervisor

telling her that her skirt was too short. Such a comment is insufficient to support an action under

Title VII.”).

        The remainder of Milo’s allegations, which do not involve conduct by NGC or CyberCore

supervisors, must be considered under the negligence standard applicable to co-worker or third-

party harassment. Freeman, 750 F.3d at 422–23. Due to the structure of the office in which Milo

performed her work, there is an issue with respect to what conduct, by other companies’

employees, might be imputable to NGC or CyberCore. The Amended Complaint identifies three

primary harassers: Wise, a federal government employee, Olson, an employee of another

subcontractor, and Davis, also an employee of another subcontractor. E.g. ECF 47 ¶ 83, 59, 49.

Milo vaguely asserts that Davis “worked with and at the direction of” NGC, but does not directly

state that he was ever employed by NGC. Because none of those individuals are employed by NGC

or CyberCore, Milo has to allege that NGC or CyberCore knew or should have known about the

harassment, and failed to address the conduct. Freeman, 750 F.3d at 422-23. However, Milo

makes very limited allegations to establish that she reported the individuals’ specific conduct to

NGC or CyberCore. She does allege that she told her supervisor, Anderson, of a single comment

made by Olson (regarding her hatred of transgender people as a result of her transgender ex-

husband), and that Anderson failed to take remedial action. ECF 47 at ¶¶ 46f, 59-60. That single

comment from a non-CyberCore employee, while unquestionably rude, does not meet the “high

bar in order to satisfy the severe or pervasive test.” EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306,

315 (4th Cir. 2008).

        Additionally, Milo makes several conclusory allegations about reporting discriminatory

behavior to her employers. For example, Milo alleges that, during the meeting in which she was



                                                 10
placed on a PIP, she reported to both Anderson and to Knapp of NGC “that Mr. Davis’s conduct

was discriminatory.” ECF 47 at ¶ 46k. However, Milo does not specify exactly what factual

allegations she described to CyberCore and NGC. See id. (“Ms. Milo explained that Mr. Davis’s

conduct was discriminatory and requested as an accommodation that the misgendering and other

poor treatment stop.”). Similarly, Milo alleges that she “notified Ms. Anderson on many occasions

of the constant harassment she was experiencing.” ECF 47 ¶ 61. Without knowing what specific

harassment, if any, Milo not only experienced, but also reported, this Court cannot ascertain

whether NGC or CyberCore should have taken action to stop it. See, e.g., Sonnier v. Diamond

Healthcare Corp., 114 F. Supp. 3d 349, 357 (E.D. Va. 2015) (“Plaintiff has failed to allege

sufficient facts to permit the Court to reasonably infer that Thomas’s actions were sufficiently

severe or pervasive”).

        The other incidents Milo describes in the Amended Complaint were not, as far as alleged,

reported to either NGC or CyberCore. Moreover, some of those incidents are not directly tied to

Milo’s gender or gender expression. For example, Milo maintains that the incident in which Wise

counseled her, and not Nelson, following their loud verbal disagreement, constituted

discriminatory treatment. ECF 47 ¶ 46g. However, Milo specifically alleged that the disagreement

in that instance was work-related. Id. (calling the dispute a “work matter”). Ultimately, for conduct

of a third-party subcontractor or government employee to be imputable to NGC or CyberCore,

Milo would have to plead that NGC or CyberCore was aware of specific incidents amounting to

harassment, but failed to take remedial action. She makes insufficient such allegations in the

Amended Complaint.

       In addition to the lack of evidence that NGC or CyberCore was informed of specific

incidents of discriminatory treatment, the Amended Complaint, as a whole, provides little insight



                                                 11
into the nature or frequency of the misgendering Milo alleges. Her relevant allegations are as

follows:

       •   Wise and other male managers and co-workers “began to misgender Ms. Milo
           in order to diminish her gender and gender expression.” Id. at ¶ 46c.

       •   Tom Morehead “was a witness to the misgendering by” Davis and Anderson.
           Id. at ¶ 46h.

       •   “Mr. Davis was intentionally discourteous to Ms. Milo, in refusing to use her
           correct name, title and pronouns, and in making derogatory comments about
           her sex.” Id. at 49.

       •   “Many people did, in fact, begin to consistently use the correct name or pronoun
           within a matter of weeks. But there were still holdouts, and this continued
           regularly, several times a week, until the end of her employment almost a year
           later.” Id. at ¶ 69.

       •   “During the month of February 2014, Ms. Milo spoke to Mr. Davis again about
           the misgendering.” Id. at ¶ 73.

These allegations are lacking in specific details, which are required for this Court to determine the

nature and extent of the harassment. For example, who are the “holdouts” and what is the nature

of their conduct? Did Davis engage in new misgendering in February, 2014, or did Milo speak to

him again about previous conduct?

       Milo repeatedly alleges that she maintained a diary in which she detailed, on at least thirty-

five dates, specific incidents of discrimination. ECF 47 at ¶ 70. She even makes reference to

“physically threatening” conduct, although she includes no allegations whatsoever indicating any

physical contact or threat of physical contact. Id. at ¶¶ 109, 111. Despite having had an opportunity

to amend her complaint, ECF 47, Milo neglected to include specific factual allegations to bring

her hostile environment claim, against either CyberCore or NGC, into the “plausible” category.

Without knowing the nature of the facts underlying Milo’s claim, an objective factfinder could not

determine whether she was subject to a hostile work environment, even when all of her current


                                                 12
allegations are taken as true. Ultimately, Milo has not added any specific allegations, imputable to

either NGC or CyberCore, to bolster the allegations that Judge Bennett previously found

insufficient to plead a hostile work environment claim .         Accordingly, Count I will again be

dismissed without prejudice.7

        B. Count II – Discriminatory Termination

        Count II of the Amended Complaint plausibly alleges that the cited basis for Milo’s

termination, her “bad attitude,” refers to her complaints about the treatment she had

received from her coworkers on the basis of her sex, sex stereotyping, gender, and gender

expression. In fact, as alleged, the PIP issued by NGC and CyberCore clearly instructed Milo to

refrain from complaining to her coworkers about their treatment of her. ECF 42 at ¶ 46. Taking

Plaintiff’s collective allegations as true, as this Court must at this stage of the litigation, Plaintiff

was addressing with her coworkers what she believed to be discrimination on the basis of her

gender, gender expression, sex, and sex stereotyping. Her termination happened shortly after she

directly addressed a co-worker about his alleged misgendering of her. Id. at ¶¶ 73-76. Viewing all

alleged facts in the light most favorable to Plaintiff, NGC and Cybercore’s decision to terminate

her plausibly resulted from her attempts to “stick up for herself” in the face of discriminatory

treatment by her coworkers.

        In assessing which entity effected the termination, Milo alleges that NGC requested her

removal from the worksite. Id. at ¶ 75. Again, construing the facts in the light most favorable to



7
  Although the dismissal without prejudice affords Milo one additional opportunity to replead her
claim, the Court will not continue to allow repleading in perpetuity. If Milo files a new amended
complaint, she should include all specific facts she believes might support her assertion of a hostile
work environment, and should not assume that she has listed a sufficient number of representative
samples. See U.S. ex rel. Nathan v. Takeda Pharm. North America, 707 F.3d 451, 461 (4th Cir.
2013) (finding no abuse of discretion in refusing to allow an amended complaint “[i]n view of the
multiple opportunities Relator has been afforded to correct his pleading deficiencies”).
                                                   13
Milo, she has plausibly stated a claim that NGC had exclusive authority to determine which

persons could or could not work at the job site, and exhibited a high degree of control over Milo’s

employment, thus acting as a joint employer in ordering her termination. See, e.g., Butler v. Drive

Automotive Industries of America, Inc., 793 F.3d 404, 414 (4th Cir. 2015) (listing factors to be

considered in weighing the element of an entity’s control over a plaintiff’s employment, including

“authority to hire and fire the individual”). Milo has plausibly alleged that NGC had the authority

to terminate her, and thus, that CyberCore acted under NGC’s direction in doing so. See ECF 52

at 19.

         Further, although as alleged, NGC made the decision to remove Milo from the work site in

question, CyberCore formally employed Milo and issued her paychecks. See Butler, 793 F.3d at

414 (listing “possession of and responsibility over the individual’s employment records” as a

relevant factor). In the Amended Complaint, Milo added an allegation that CyberCore informed

her that it had no job openings at the time of her termination. Id. at ¶ 95. This Court cannot, at this

stage of the litigation, consider CyberCore’s contention that it terminated Milo because of her

failure to apply for other jobs. See ECF 48-1 at 2 (“When Plaintiff refused to apply for any of the

available positions, it terminated her employment”).          However, the added allegation that

CyberCore told Milo it had no job openings bolsters her contention that it relied upon her alleged

“bad attitude,” which, as noted above, could refer to her efforts to resist discriminatory conduct.

Again, drawing all reasonable inferences in favor of Milo, CyberCore had alternatives to

termination: it could have insisted that NGC provide its employee with a workplace free of

misgendering and other perceived harassment, or could have decided to offer Milo a position

outside of NGC’s workplace in lieu of termination. As the litigation proceeds, CyberCore may be

able to establish that such actions were infeasible due to either a lack of available positions or



                                                  14
Milo’s refusal to apply for them; But under the standard governing a motion to dismiss, Milo’s

amended claim for discriminatory termination is sufficient.

       Count III - Retaliation

       In Count Three, Milo claims that NGC and CyberCore terminated her employment in

retaliation for her protected activity of complaining about the discrimination she had endured. ECF

47 at ¶¶ 144–49. Specifically, she alleges that she “made complaints to Defendants CyberCore

and Northrop about her reasonable and good faith belief that she had been subjected to

discrimination.” Id. at ¶ 144. She also alleges that the reason cited for her termination was her

“bad attitude.” Id. at ¶ 77.

       Had Milo relied exclusively on the temporal proximity between her complaints and her

termination, her claim would be less plausible. Milo’s her most recent complaints to NGC and

CyberCore occurred at the PIP meeting on or about October 15, 2013, id. at ¶ 46j, and her

termination happened roughly four months later, following her successful completion of the

probationary period. See King v. Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003) (lapse of two

months and two weeks between protected activity and adverse action is “sufficiently long so as to

weaken significantly the inference of causation”); Pascual v. Lowe’s Home Centers, Inc., 193 F.

App’x. 229, 233 (4th Cir. 2006) (explaining that a delay of three to four months is too long to

establish causal connection by temporal proximity). Here, however, Milo does not rely on the

time gap alone. See Pascual, 193 F. App’x at 233 (stating temporal proximity is not sufficient to

prove causation unless the time between the protected activity and the adverse action is “very

close”). CyberCore and NGC’s citation to her “bad attitude,” as the reason for termination, suffices

to push her allegations over the line of plausibility. When viewed in the light most favorable to




                                                15
Milo, the allegations could suggest that she was terminated in retaliation for her continued

complaints to management and to her co-workers about discrimination.

IV.    CONCLUSION

       For the reasons set forth above, CyberCore’s Motion to Dismiss, ECF 48, and NGC’s

Motion to Dismiss, ECF 49, will each be granted in part as to Count I, and denied in part as to

Counts II and III. Count I will be dismissed without prejudice. A separate implementing Order

follows.



Dated: January 13, 2020                                          /s/
                                                          Stephanie A. Gallagher
                                                          United States District Judge




                                              16
